         Case 1:21-cv-00659-SCJ Document 1 Filed 02/15/21 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

RACHEL STROUD,
                                               Case No.
       Plaintiff,

v.                                             JURY TRIAL DEMANDED

SELF INVESTMENT ENRICHMENT
SERVICES, INC.,

       Defendant.


                        COMPLAINT FOR DAMAGES

      COMES NOW, Plaintiff Rachel Stroud, by and through undersigned counsel,

and hereby files this Complaint for Damages against Defendant Self Investment

Enrichment Services, Inc., as follows:

                               INTRODUCTION

                                         1.

      During its employment of Plaintiff, Defendant violated the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (the “FLSA”), by failing

to pay Plaintiff overtime compensation for all hours worked in excess of 40 hours

per week.




                                         1
           Case 1:21-cv-00659-SCJ Document 1 Filed 02/15/21 Page 2 of 8




                                             2.

         As a result of Defendant’s FLSA violations, Plaintiff initiates this suit to

recover unpaid overtime compensation, liquidated damages, attorneys’ fees, and

costs.

                            JURISDICTION AND VENUE

                                             3.

         This Court has subject matter jurisdiction over the instant action pursuant to

29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1367.

                                             4.

         Venue is proper in the U.S. District Court for the Northern District of Georgia,

Atlanta Division, under 28 U.S.C. § 1391(b)(1)-(2), and Defendant is subject to this

Court’s personal jurisdiction, because Defendant resides in this district and the acts

giving rise to Plaintiff’s Complaint occurred within this District.

                                        PARTIES

                                             5.

         Defendant, Self-Investment Enrichment Services, Inc., (“Defendant”) is a

corporation organized under the laws of Georgia, with a principal office address of

2020 Avalon Parkway, Suite 105, McDonough, GA, 30253. Defendant may be




                                            2
         Case 1:21-cv-00659-SCJ Document 1 Filed 02/15/21 Page 3 of 8




served through its registered agent, Lori Heninburg, at 126 Hunters Chase,

McDonough, GA, 30253.

                                          6.

      At all times material hereto, Defendant was an “employer” of Plaintiff for

purposes of the FLSA.

                                          7.

      Plaintiff Rachel Stroud is an individual and a Georgia resident. Plaintiff

worked for Defendant within the three-year period immediately preceding the filing

of this Complaint and was an “employee” of Defendant for purposes of the FLSA.

                          FACTUAL ALLEGATIONS

                                          8.

      Plaintiff worked for Defendant as a Personal Care Associate from in or around

March 17, 2014 until she left her position in January 2021.

                                          9.

      As a Personal Care Associate, Plaintiff worked at client’s homes to assist them

with personal care needs such as groceries, hygiene, etc.

                                          10.

      Plaintiff’s regular rate of pay was $10.00 per hour.




                                         3
          Case 1:21-cv-00659-SCJ Document 1 Filed 02/15/21 Page 4 of 8




                                           11.

        Plaintiff used a timesheet to submit her hours. She would email the timesheet

to Defendant once per week on Tuesday and pickup her paycheck on Friday.

                                           12.

        Plaintiff was a non-exempt employee for purposes of the FLSA and was thus

entitled to overtime compensation for all hours worked in excess of 40 hours per

week.

                                           13.

        Plaintiff routinely worked over 40 hours per week. Defendant paid some, but

not all of the overtime hours at the overtime rate of $15.00 per hour, thus admitting

that Plaintiff was non-exempt.

                                           14.

        Although Defendant was aware of the fact that Plaintiff regularly worked in

excess of 40 hours per week, Defendant failed to pay Plaintiff overtime

compensation for all overtime hours worked.

                                           15.

        Plaintiff brought the deficiency to the attention of Angela Weems,

Defendant’s CFO, however, Ms. Weems refused to pay the overtime wages owed to

Plaintiff under the FLSA.


                                          4
         Case 1:21-cv-00659-SCJ Document 1 Filed 02/15/21 Page 5 of 8




                                           16.

       Thus, Defendant knowingly suffered or permitted Plaintiff to work more than

40 hours per week without compensating Plaintiff at the required overtime rate.

                                           17.

       By unjustifiably failing or refusing to pay Plaintiff overtime compensation for

all hours worked in excess of 40 hours in a workweek, Defendant willfully violated

the FLSA and/or recklessly disregarded their obligations under the FLSA.

                                           18.

       As a result of Defendant’s willful failure to pay Plaintiff overtime

compensation, Plaintiff has had to retain counsel to recover the unpaid wages due to

her.

       COUNT I: FLSA VIOLATION (OVERTIME COMPENSATION)

                                           19.

       Plaintiff realleges and incorporates Paragraphs 1 through 18 of this

Complaint, as if fully set forth herein.

                                           20.

       At all times relevant hereto, Plaintiff was a non-exempt employee entitled to

overtime compensation for purposes of the FLSA.

                                           21.


                                           5
         Case 1:21-cv-00659-SCJ Document 1 Filed 02/15/21 Page 6 of 8




      During its employment of Plaintiff, Defendant failed to pay Plaintiff overtime

compensation for hours worked by Plaintiff in excess of 40 hours per week.

                                            22.

      By failing to pay Plaintiff overtime compensation in accordance with § 207

of the FLSA, despite knowledge of Plaintiff’s status as a non-exempt employee,

Defendant willfully, intentionally, knowingly, and/or recklessly violated the FLSA,

in bad faith.

                                            23.

      As a result of Defendant’s willful violations of the FLSA’s overtime

provisions, Plaintiff is entitled to damages, including, without limitation, unpaid

overtime compensation, liquidated damages, attorneys’ fees, and costs pursuant to §

216 of the FLSA.

                     COUNT II: BREACH OF CONTRACT

                                           24.

      Plaintiff realleges and incorporates Paragraphs 1 through 23 of this

Complaint, as if fully set forth herein.

                                           25.

      Defendant agreed to pay Plaintiff a set hourly wage for each hour worked.




                                           6
         Case 1:21-cv-00659-SCJ Document 1 Filed 02/15/21 Page 7 of 8




                                           26.

      By failing to pay Plaintiff for each hour worked at the agreed-upon hourly

rate, Defendant breached its agreement with Plaintiff.

                                           27.

      As a result of Defendant’s breach of contract, Plaintiff is entitled to

damages, including pre-judgment interest, in an amount to be determined at trial.

              COUNT II: ATTORNEYS’ FEES AND EXPENSES

                                            28.

      Plaintiff realleges and incorporates Paragraphs 1 through 27 of this

Complaint, as if fully set forth herein.

                                            29.

      As set forth above, Defendant has acted in bad faith, has been stubbornly

litigious, and has caused Plaintiff unnecessary trouble and expense.

                                            30.

      As a result of Defendant’s conduct as set forth herein, and pursuant to

O.C.G.A. § 13-6-11, Defendant should be required to reimburse Plaintiff for the

attorneys’ fees and costs incurred in this action.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Rachel Stroud prays:


                                           7
    Case 1:21-cv-00659-SCJ Document 1 Filed 02/15/21 Page 8 of 8




 (a)   For a trial by jury of twelve on all counts so triable;

 (b)   For entry of a judgment in favor of Plaintiff and against Defendant for all

       damages and relief allowed by law, including but not limited to actual,

       punitive, and liquidated damages;

 (c)   For an award of litigation expenses and costs, including attorneys’ fees

       under the FLSA, O.C.G.A. § 13-6-11, and other applicable law; and

 (d)   That the Court grant Plaintiff such other and further relief as deemed just

       and proper.

Respectfully submitted this 15th of February 2021.

                                          COHAN LAW GROUP, LLC

                                           /s/ Louis R. Cohan
                                          LOUIS R. COHAN
                                          Georgia Bar No. 173357
                                          3340 Peachtree Rd. NE, Ste. 2570
                                          Atlanta, Georgia 30326
                                          (404) 891-1770 (telephone)
                                          (404) 891-5094 (facsimile)
                                          lcohan@cohanlawgroup.com
                                          Counsel for Plaintiff




                                      8
